Order entered October 26, 2017




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00822-CR

                       MARIA GUADALUPE ISLAS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No 1
                                Tarrant County, Texas
                           Trial Court Cause No. 1471854

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   JASON BOATRIGHT
                                                        JUSTICE